Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 1 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 2 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 3 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 4 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 5 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 6 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 7 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 8 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                   Page 9 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 10 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 11 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 12 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 13 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 14 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 15 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 16 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 17 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 18 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 19 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 20 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 21 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 22 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 23 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 24 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 25 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 26 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 27 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 28 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 29 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 30 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 31 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 32 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 33 of 34
Case 20-05012   Doc 7-1   Filed 03/12/20 Entered 03/12/20 18:16:08   Desc Exhibit
                                  Page 34 of 34
